IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40145/40146

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 509
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LINDSAY JAE CARNAHAN,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgments of conviction and concurrent unified sentences of five years with two
       years determinate, and six years with two years determinate, respectively, for
       possession of methamphetamine, affirmed; orders denying I.C.R. 35 motions for
       reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these consolidated cases, Lindsay Jae Carnahan was convicted of two charges of
possession of methamphetamine, Idaho Code § 37-2732(c)(1). In Docket No. 40145, the district
court sentenced Carnahan to a unified term of five years with a minimum period of confinement
of two years, and in Docket No. 40146, the district court imposed a unified term of six years with
a minimum period of confinement of two years. The district court retained jurisdiction in both
cases but subsequently relinquished jurisdiction.     Carnahan filed Idaho Criminal Rule 35
motions, which the district court denied. Carnahan appeals.


                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Carnahan’s Rule 35 motions.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record, including any new information
submitted with the Rule 35 motion, and apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record, we
conclude no abuse of discretion has been shown.
        Therefore, Carnahan’s judgments of conviction and sentences, and the district court’s
orders denying Carnahan’s Rule 35 motions, are affirmed.




                                                     2